LACOMBE, Circuit Judge.
For convenience of reference, the title of the action is retained, although it has long since determined. The master’s report hits so fully covered the mat ters referred to him that it seems unnecessary to go into any extended review. No one is contending, as the exceptants seem to think, that there is some lien in Livor of solicitors and counsel against the “trust estate.” riervices rendered by them in a suit in equity, however, have ended in a judgment which has been paid; and upon that judgment and its fruits the solicitor luis a lien for the fair and reasonable value of Ms services, including disbursements for counsel. Whether the claim of counsel is direct or indirectly through the solicitor is an immaterial detail. It is only the amount left after payment of the reasonable fees and disbursements of solicitor, including the fair and reasonable fees of counsel, which is available for complainant trustee or those having claims upon the trust estate. The fund being in this court, and the lien attached to it, this court will itself determine the amount of those charges. It is the appropriate tribunal to do so.
The suit which produced the fund was tried in this court. It is. familiar, as no other court can be, with the exact measure of the work done. It knows the conditions under which professional work of this kind is performed in this city, and with the rate of compensation it commands. Under these circumstances, the proposition that the entire fund shall be transferred to the probate court of another state, whose information upon all these points must necessarily be second hand, and will presumably be scanty, and that solicitor and counsel be sent to a foreign jurisdiction to present their claims, is not calculated to commend itself to the court which holds (he fund. In view of the extent and character of the work done, and thqpneasure of success ultimately obtained, I do not find the master’s allowances ex*972cessive, — a conclusion which I have reached not' so much from the testimony taken before him as from a familiarity with the case, acquired by. the extended examination of the record which was necessary to a final disposal of the appeal. The exceptions are overruled, and master’s report confirmed. Master’s fees fixed at $750 and disbursements.